Applicant has amended claim 17 in an effort to put the instant application in condition for allowance. However, Applicant’s amendment introduced new issue such that the underline limitations of “fluidize at least a portion of the construction material while on the construction plane during and/or after application of the construction material as a construction material layer” were not previously presented. As a result, a further consideration and search will be required since new issues have been raised. The Examiner would like to note that the new issues raised prohibit a review and search to be conducted within the guidelines of the AFCP 2.0 program. 

Response to Arguments 
Applicant’s arguments filed on 3/1/21 have been fully considered.
Regarding amended claim 17, Applicant essentially argued that none of the prior arts of record teach all of the underlined limitations as indicated above (see Applicant’s argument on pages listed as “Page 6 of 8” to “Page 8 of 8”). 
In response, the Examiner submits that the argument is misplaced at this time because it concern non-entered limitations as mentioned above.


/NINH V LE/
Examiner, Art Unit 1744               
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744